Title: Benjamin Harrison to Virginia Delegates, 17 May 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council May 17th. 1783.
I have nothing of Consequence to communicate to you by this Post[.] a sufficient Number to constitute an Assembly met on Munday last, but the great Business of the Session is not sufficiently open’d to enable me to form a conclusive Judgment on the Steps that will be taken to improve the present happy Moment.
I could wish you to hasten the determinations of Congress on the Subject of a revenue as much as possible or they may come too late for the necessary discussion and therefore go perhaps unattended to. You some Time ago promised to send me a Copy of the Offer made by N. York of a Teretory to Congress, for the purpose of building a Town for their reception, and to hold their meetings in[,] which has slip’d your Memory, I wish you again to think of it and to send it forward with any proposal that may be made by Maryland, as I like the Idea of fixing it at George Town and have no doubt of our Assembly’s coming into any reasonable Proposition that shall be made to them.
I am with respect Gentlen: yrs: &c.
B. H.
